                                                                   Case 8:17-ap-01012-MW             Doc 189 Filed 09/01/21 Entered 09/01/21 12:26:56         Desc
                                                                                                      Main Document    Page 1 of 9


                                                                   1   Robert J. Feinstein (Pro Hac Vice)
                                                                       Alan J. Kornfeld (CA Bar No. 130063)
                                                                   2   Jeffrey W. Dulberg (CA Bar No. 181200)
                                                                       Elissa A. Wagner (CA Bar No. 213589)
                                                                   3   PACHULSKI STANG ZIEHL & JONES LLP
                                                                       10100 Santa Monica Blvd., 13th Floor
                                                                   4   Los Angeles, CA 90067
                                                                       Telephone: 310/277-6910
                                                                   5   Facsimile: 310/201-0760
                                                                       Email: rfeinstein@pszjlaw.com
                                                                   6             akornfeld@pszjlaw.com
                                                                                 jdulberg@pszjlaw.com
                                                                   7             ewagner@pszjlaw.com

                                                                   8   Counsel for the Official Committee of Unsecured Creditors

                                                                   9                                 UNITED STATES BANKRUPTCY COURT

                                                                  10                                  CENTRAL DISTRICT OF CALIFORNIA

                                                                  11                                          SANTA ANA DIVISION
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   In re:                                              Case No.: 8:15-bk-15311-MW
                                        LOS ANGELES, CALIFORNIA




                                                                  13   FREEDOM COMMUNICATIONS, INC., a                     Chapter 11
                                           ATTORNEYS AT LAW




                                                                       Delaware corporation, et al.,
                                                                  14                                                       Jointly Administered
                                                                                                Debtors and
                                                                  15                            Debtors-in-Possession.     Adv. No. 8:17-ap-01012-MW

                                                                  16
                                                                       OFFICIAL COMMITTEE OF UNSECURED                     OFFICIAL COMMITTEE OF
                                                                  17   CREDITORS OF FREEDOM                                UNSECURED CREDITORS’ STATUS
                                                                       COMMUNICATIONS, INC., ET AL., on behalf             REPORT REGARDING ADVERSARY
                                                                  18   of FREEDOM COMMUNICATIONS, INC.,                    PROCEEDING
                                                                       FREEDOM COMMUNICATIONS
                                                                  19   HOLDINGS, INC. and 2100 FREEDOM, INC.,              Status Conference Date and Time:
                                                                                                                           Date:      September 15, 2021
                                                                  20                            Plaintiff,                 Time:      9:00 a.m.
                                                                                v.
                                                                  21                                                       Place:       Courtroom 6C
                                                                       AARON KUSHNER, ERIC SPITZ, RICHARD                               411 West Fourth Street
                                                                  22   J. COVELLI, TRACI M. CHRISTIAN, LARRY                            Santa Ana, CA 92701
                                                                       P. CHINN, JTR, LLC, C & C MARKETING
                                                                  23   LLC, C2 ADVISORS, LLC, ETAROS                       Judge:       Honorable Mark S. Wallace
                                                                       ACTUARIAL SERVICES LLC and
                                                                  24   FINANCIAL INSTITUTION CONSULTING
                                                                       CORPORATION,
                                                                  25
                                                                                                Defendants.
                                                                  26

                                                                  27            The Official Committee of Unsecured Creditors (“OCUC”) appointed in the chapter 11 cases

                                                                  28   of the above-captioned debtors (the “Debtors”) respectfully submits this status report regarding the


                                                                       DOCS_LA:339654.1 29266/002
                                                                   Case 8:17-ap-01012-MW            Doc 189 Filed 09/01/21 Entered 09/01/21 12:26:56            Desc
                                                                                                     Main Document    Page 2 of 9


                                                                   1   above-captioned adversary proceeding (the “Adversary Proceeding”) in advance of the status

                                                                   2   conference presently scheduled for 9:00 a.m. on September 15, 2021.

                                                                   3           In the Adversary Proceeding, the OCUC asserted claims against the following defendants: (i)

                                                                   4   Larry P. Chinn and Financial Institution Consulting Corporation (the “Chinn Defendants”); (ii) Aaron

                                                                   5   B. Kushner and Eric J. Spitz (“Kushner/Spitz”); (iii) Traci M. Christian and Etaros Actuarial

                                                                   6   Services LLC (the “Christian Defendants”); and (iv) Richard J. Covelli, JTR, LLC, C2 Advisors,

                                                                   7   LLC and C&C Marketing LLC (the “Covelli Defendants”). In a related proceeding in the United

                                                                   8   States District Court for the Central District of California, captioned as Pension Benefit Guaranty

                                                                   9   Corporation v. Spitz, et al., Case No. 8:19-cv-00299-DOC-DFM (C.D. Cal.) (the “PBGC Action”),

                                                                  10   the Pension Benefit Guaranty Corporation (“PBGC”) asserted various claims against Kushner/Spitz,

                                                                  11   the Christian Defendants, and the Covelli Defendants. On January 6, 2020, the District Court
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   withdrew the reference of the Adversary Proceeding and consolidated the Adversary Proceeding
                                        LOS ANGELES, CALIFORNIA




                                                                  13   with the PBGC Action. See, e.g., 01/06/20 Hrg. Tr. [C.D. Cal. D.I. 95] at 18:5-7 (... I’m inclined to
                                           ATTORNEYS AT LAW




                                                                  14   withdraw the reference, and I’m going to withdraw the reference on today’s date without further

                                                                  15   argument in this matter.”).

                                                                  16           The claims asserted against the Covelli Defendants (the “Covelli Claims”) are the only

                                                                  17   claims that remain at issue in the consolidated proceedings. The claims asserted against the Chinn

                                                                  18   Defendants, Kushner/Spitz, and the Christian Defendants were resolved as follows:

                                                                  19               On August 1, 2018, the Court approved a settlement between the OCUC, the PBGC, and

                                                                  20                the Chinn Defendants [D.I. 1517]. The Chinn Defendants were dismissed from the

                                                                  21                Adversary Proceeding on October 9, 2018 [Adv. D.I. 106].

                                                                  22               On September 25, 2019, the Court approved a settlement between the OCUC, the PBGC,

                                                                  23                and Kushner/Spitz [D.I. 1584]. A condition of the settlement requiring a “good faith”

                                                                  24                determination by the District Court was waived by the parties, and the effective date of

                                                                  25                the Kushner/Spitz settlement occurred on January 10, 2020. Kushner and Spitz were

                                                                  26                dismissed from the consolidated proceedings on January 31, 2020 [C.D. Cal. D.I. 105].

                                                                  27               On May 19, 2020, the District Court entered judgment against the Christian Defendants

                                                                  28                [C.D. Cal. D.I. 147].

                                                                                                                         -2-
                                                                       DOCS_LA:339654.1 29266/002
                                                                   Case 8:17-ap-01012-MW            Doc 189 Filed 09/01/21 Entered 09/01/21 12:26:56          Desc
                                                                                                     Main Document    Page 3 of 9


                                                                   1           With respect to the Covelli Claims, the OCUC, the PBGC and the Debtors entered into an

                                                                   2   agreement on November 22, 2019 pursuant to which the Covelli Claims asserted by the OCUC were

                                                                   3   assigned to the PBGC. The Court approved that agreement on January 13, 2020 [D.I. 1609].

                                                                   4           On February 6, 2020, Richard J. Covelli and two of his entities – JTR, LLC and C2 Advisors,

                                                                   5   LLC – commenced chapter 7 bankruptcy proceedings in the Western District of North Carolina.

                                                                   6   See, e.g., C.D. Cal. D.I. 108-110. As set forth in a status report filed by the PBGC on August 12,

                                                                   7   2021 in the District Court (“PBGC Status Report”), a copy of which is attached hereto as Exhibit A,

                                                                   8   the PBGC continued to pursue the Covelli Claims in the North Carolina bankruptcy proceedings,

                                                                   9   and entered into a settlement agreement with Mr. Covelli and related parties in early 2021. The

                                                                  10   settlement agreement provides that the PBGC will receive an allowed unsecured claim against Mr.

                                                                  11   Covelli, JTR, LLC and C2 Advisors, LLC for $6,645,541 in exchange for the PBGC’s release of its
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   claims against the Covelli Defendants. See Ex. A at pg. 2.
                                        LOS ANGELES, CALIFORNIA




                                                                  13           The United States Bankruptcy Court for the Western District of North Carolina approved the
                                           ATTORNEYS AT LAW




                                                                  14   settlement agreement in May 2021. See Ex. A at pgs. 2-3. As set forth in the PBGC Status Report,

                                                                  15   “[a]fter the payments and other terms in the Settlement Agreement are satisfied, PBGC will file in

                                                                  16   this consolidated proceeding a Notice of Dismissal under FRCP 41(a) of its claims against the

                                                                  17   Covelli Defendants.” Id. at pg. 3.

                                                                  18
                                                                       Dated: September 1, 2021                 PACHULSKI STANG ZIEHL & JONES LLP
                                                                  19

                                                                  20                                            /s/ Alan J. Kornfeld
                                                                                                                Robert J. Feinstein
                                                                  21                                            Alan J. Kornfeld
                                                                                                                Jeffrey W. Dulberg
                                                                  22                                            Elissa A. Wagner
                                                                  23                                            Counsel for the Official Committee of Unsecured Creditors
                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                       -3-
                                                                       DOCS_LA:339654.1 29266/002
Case 8:17-ap-01012-MW           Doc 189 Filed 09/01/21 Entered 09/01/21 12:26:56   Desc
                                 Main Document    Page 4 of 9




                                   EXHIBIT A




   DOCS_LA:339654.1 29266/002
Case
  Case
     8:19-cv-00299-DOC-DFM
        8:17-ap-01012-MW DocDocument
                             189 Filed
                                     166
                                       09/01/21
                                          Filed 08/12/21
                                                  Entered Page
                                                          09/01/21
                                                               1 of 12:26:56
                                                                    4 Page IDDesc
                                                                              #:1246
                           Main Document   Page 5 of 9


  1   F. RUSSELL DEMPSEY
  2   General Counsel
      CHARLES L. FINKE
  3   Deputy General Counsel
      JOEL W. RUDERMAN
  4
      Assistant General Counsel
  5   CAROLYN J. LACHMAN
      KYLE T. SVENDSEN
  6
      Attorneys
  7   PENSION BENEFIT GUARANTY CORPORATION
      1200 K Street, N.W.
  8   Washington, D.C. 20005-4026
  9   Tel.: (202) 229-3926
      Fax: (202) 326-4138
 10   Email: ruderman.joel@pbgc.gov and
 11   efile@pbgc.gov

 12   Attorneys for Plaintiff
 13   PENSION BENEFIT GUARANTY CORPORATION

 14
                          UNITED STATES DISTRICT COURT
 15
                         CENTRAL DISTRICT OF CALIFORNIA
 16                            SOUTHERN DIVISION
 17
      PENSION BENEFIT GUARANTY         ) Civil Action No.: 8:19-cv-00299
 18   CORPORATION, as statutory trustee of The
                                       )
      Retirement Plan of Freedom       )
 19   Communications, Inc.,            )
 20                                    )
                           Plaintiff,  ) STATUS REPORT
 21                                    )
 22        v.                          )
                                       )
 23   AARON KUSHNER, ERIC SPITZ,       )
 24   RICHARD COVELLI, TRACI M.        )
      CHRISTIAN, JTR, LLC, C&C         )
 25   MARKETING LLC, C2 ADVISORS, LLC, )
 26
      and ETAROS ACTUARIAL SERVICES,   )
      LLC.                             )
 27                                    )
                           Defendants. )
 28
                                       )
                                              1
                                                              Status Report, Case No. 8:19-cv-00299
Case
  Case
     8:19-cv-00299-DOC-DFM
        8:17-ap-01012-MW DocDocument
                             189 Filed
                                     166
                                       09/01/21
                                          Filed 08/12/21
                                                  Entered Page
                                                          09/01/21
                                                               2 of 12:26:56
                                                                    4 Page IDDesc
                                                                              #:1247
                           Main Document   Page 6 of 9


  1         On May 19, 2020, the Court ordered Plaintiff Pension Benefit Guaranty
  2   Corporation (“PBGC”) to file a Status Report every 30 days as to the status of the
  3   defendants in bankruptcy, Richard Covelli, JTR, LLC, and C2 Advisors, LLC (the
  4   “Covelli Defendants”). Accordingly, PBGC hereby submits its fifteenth Status
  5   Report.
  6         As of August 11, 2021, the bankruptcy proceedings are ongoing for each of the
  7   Covelli Defendants in the Western District of North Carolina. PBGC timely filed a
  8   claim in each of the three proceedings for its claims against the Covelli Defendants
  9   previously asserted in this consolidated proceeding.
 10         On December 10, 2020, PBGC filed a complaint to determine the
 11   dischargeability of debts owed by Richard Covelli under 11 U.S.C. § 523 and
 12   Bankruptcy Rule 4007. On January 6, 2021, and again on March 11, 2021, Mr.
 13   Covelli and PBGC filed consent orders to extend the time for Mr. Covelli to respond
 14   to the Complaint to facilitate settlement discussions.
 15         On April 23, 2021, PBGC moved jointly with the Chapter 7 Trustees (the
 16   “Chapter 7 Trustees”) to the Covelli Defendants’ bankruptcy estates, Richard Covelli,
 17   Susan Covelli, Jeff Covelli, and Tom Covelli for entry of an order in each of the
 18   Covelli Defendants’ bankruptcy cases approving a settlement agreement (the
 19   “Settlement Agreement”) among the aforementioned parties. Under the Settlement
 20   Agreement, among other terms, PBGC will receive an allowed unsecured claim
 21   against each of the Covelli Defendants for $6,645,541 arising from its claims
 22   previously asserted in this consolidated proceeding, in exchange for PBGC releasing
 23   its claims against the Covelli Defendants. The amount of PBGC’s allowed claim is
 24   the estimated amount of all funds received by Mr. Covelli relating to the PBGC’s
 25   claims in this proceeding.
 26         On May 12, 2021, the United States Bankruptcy Court for the Western
 27   District of North Carolina entered in the JTR, LLC bankruptcy proceeding an
 28   order approving the Settlement Agreement. On May 19, 2021, the United States

                                                  2
                                                                   Status Report, Case No. 8:19-cv-00299
Case
  Case
     8:19-cv-00299-DOC-DFM
        8:17-ap-01012-MW DocDocument
                             189 Filed
                                     166
                                       09/01/21
                                          Filed 08/12/21
                                                  Entered Page
                                                          09/01/21
                                                               3 of 12:26:56
                                                                    4 Page IDDesc
                                                                              #:1248
                           Main Document   Page 7 of 9


  1   Bankruptcy Court for the Western District of North Carolina entered orders in the
  2   bankruptcy cases of Richard Covelli and C2 Advisors, LLC approving the
  3   Settlement Agreement. After the payments and other terms in the Settlement
  4   Agreement are satisfied, PBGC will file in this consolidated proceeding a Notice of
  5   Dismissal under FRCP 41(a) of its claims against the Covelli Defendants.
  6
      Dated: August 12, 2021               Respectfully submitted,
  7
                                           PENSION BENEFIT GUARANTY
  8
                                           CORPORATION
  9
                                           By: /s/ Joel W. Ruderman
 10

 11                                        Joel W. Ruderman
                                           Assistant General Counsel
 12                                        Office of the General Counsel
 13                                        1200 K Street NW
                                           Washington, DC 20005
 14                                        Telephone: (202) 229-3926
 15                                        Facsimile: (202) 326-4138
                                           Emails: ruderman.joel@pbgc.gov
 16                                                 efile@pbgc.gov
 17
                                           Attorney for Plaintiff PENSION BENEFIT
 18                                        GUARANTY CORPORATION
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                3
                                                                 Status Report, Case No. 8:19-cv-00299
 Case
   Case
      8:19-cv-00299-DOC-DFM
         8:17-ap-01012-MW DocDocument
                              189 Filed
                                      166
                                        09/01/21
                                           Filed 08/12/21
                                                   Entered Page
                                                           09/01/21
                                                                4 of 12:26:56
                                                                     4 Page IDDesc
                                                                               #:1249
                            Main Document   Page 8 of 9



 1
                                     PROOF OF SERVICE
 2
 3         I hereby certify that, on this 12th day of August, 2021, the foregoing Status Report
 4   was served on the following in the manner indicated:
 5
 6    Alan J. Kornfeld                            Cory A Baskin
      Elissa A. Wagner                            Erin Cranman Witkow
 7    Pachulski Stang Ziehl and Jones LLP         Brandon J Witkow
      10100 Santa Monica Boulevard, Suite         Witkow Baskin
 8    1300                                        21031 Ventura Boulevard Suite 603
      Los Angeles, CA 90067-4100                  Woodland Hills, CA 91364
 9    Email: akornfeld@pszjlaw.com                Email: cb@witkowlaw.com
                                                        ew@witkowlaw.com
10    Counsel for the Official Committee of             bw@witkowlaw.com
      Unsecured Creditors of Freedom
11    Communications, Inc.                        Counsel for Defendants Traci M.
      via CM/ECF                                  Christian and Etaros Actuarial Services,
12                                                LLC
                                                  Via CM/ECF
13    Alexander H. Cote                           Robert S. Marticello
      Margaret E. Dayton                          Smiley Wang-Ekvall, LLP
14    William H. Forman                           3200 Park Center Drive, Suite 250
      Scheper Kim and Harris LLP                  Costa Mesa, CA 92626
15    800 West Sixth Street, 18th Floor           Email: rmarticello@swelawfirm.com
      Los Angeles, CA 90017-2701                  Via Email
16    Email: acote@scheperkim.com
             pdayton@scheperkim.com
17          wforman@scheperkim.com                Counsel for Defendant Richard J. Covelli,
                                                  JTR, LLC, C and C Marketing LLC, and
18    Counsel for Defendant Richard J. Covelli,   C2 Advisors, LLC
      JTR, LLC, C and C Marketing LLC, and        Via Email
19    C2 Advisors, LLC
      Via CM/ECF
20
21
22
23
24
25                                                            /s/ Joel W. Ruderman
26                                                            Joel W. Ruderman
27
28
        Case 8:17-ap-01012-MW                    Doc 189 Filed 09/01/21 Entered 09/01/21 12:26:56                                      Desc
                                                  Main Document    Page 9 of 9
                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                         10100 Santa Monica Boulevard, 13th Floor, Los Angeles, California 90067
A true and correct copy of the foregoing document entitled (specify OFFICIAL COMMITTEE OF UNSECURED
CREDITORS’ STATUS REPORT REGARDING ADVERSARY PROCEEDING will be served or was served (a) on the
judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document on
September 1, 2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined
that the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses
stated below:
       Erinn M Contreras econtreras@sheppardmullin.com, nsaucedo@sheppardmullin.com
       Raphael Cung rcung@callahan-law.com, jeggleston@callahan-law.com;deisenbrey@callahan-
        law.com;mmartinez@callahan-law.com
       Alan J Friedman afriedman@shulmanbastian.com, lgauthier@shulmanbastian.com
       Matthew T Furton mfurton@lockelord.com, Donna.Mathis@lockelord.com;autodocket@lockelord.com
       Alan J Kornfeld akornfeld@pszjlaw.com, mdj@pszjlaw.com
       Robert S Marticello Rmarticello@swelawfirm.com,
        gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
       Marc S Pfeuffer pfeuffer.marc@pbgc.gov, efile@pbgc.gov
       Christopher B Queally cqueally@callahan-law.com, jluirette@callahan-law.com
       James M Sabovich jsabovich@callahan-law.com, ksalour@callahan-law.com;jkirwin@callahan-law.com;rcung@callahan-
        law.com;bmccormack@callahan-law.com;erichards@callahan-law.com;SRobinson@callahan-law.com
       George E Schulman GSchulman@DanningGill.Com, danninggill@gmail.com;gschulman@ecf.inforuptcy.com
       United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
       Elissa A Wagner ewagner@pszjlaw.com
       Brandon J Witkow bw@witkowlaw.com, tg@witkowlaw.com
                                                                                          Service information continued on attached page
2. SERVED BY UNITED STATES MAIL:
On (date)                          , I served the following persons and/or entities at the last known addresses in this
bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United
States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that
mailing to the judge will be completed no later than 24 hours after the document is filed.

                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) September 1, 2021, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
 Via Federal Express
 The Honorable Mark S Wallace
 United States Bankruptcy Court
 Central District of California
 Ronald Reagan Federal Building and Courthouse
 411 West Fourth Street, Suite 6135
 Santa Ana, CA 92701-4593
                                                                                          Service information continued on attached page
I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  September 1, 2021                     Diane H. Hinojosa                                      /s/ Diane H. Hinojosa
  Date                          Printed Name                                                   Signature


          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:303995.4 29266/002
